NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s RCE with amendment and arguments filed 11/12/2020. In applicant's amendments, claims 5, 9, and 11-15 were cancelled, claims 1, 2-3, and 7 were amended, and new claim 16 was added.  Claims 1-4, 6-8, 10, and 16 are currently pending and considered below.
Response to Amendment
The claim objections have been obviated in view of applicant’s amendments and arguments.  
Claims 1-4, 6-8, 10, and 16, as filed on 11/12/2020, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bernard Pike (Registration Number 46993) on 02/10/2020.

The application has been amended as follows:
Claim 1, lines 2-3: removed “in a substantial manner during use”.
Claim 16: added period to end of claim.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding Independent Claim 1, the closest prior art US 3242506 A (Nack) fails to teach or render obvious the exercise device in combination with all of the elements and structural and functional relationships as claimed and further including wherein the strap is positioned between two sections of a bed such that the first and the second oval rings are located outside the sections of the bed and perpendicular to the strap such that a force applied to one oval ring will be resisted by the other oval ring held in place by the two sections of the bed.
The prior art of record teaches combination rings 10-12 and 11-13 as parallel to separation member 9 located between the sections 1 and 2 of the bed, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Nack’s invention to rotate the rings to be perpendicular to the strap and to move the rings outside the sections without breaking the intended function of the rings to connect the strap 3 to strap 9.
	Regarding Independent Claim 1, the closest prior art (Amazon) https://www.amazon.com/dp/B01FD3BM0U/ fails to teach or render obvious the exercise device in combination with all of the elements and structural and functional relationships as claimed and further including a first exercise band connected to at least one of the oval rings, wherein the exercise band stretches and deforms to provide resistance training for a user.
The prior art of record teaches nylon straps intended to immobilize a user. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed 
	Regarding Independent Claim 16, the closest prior art US 3242506 A (Nack) fails to teach or render obvious the exercise device in combination with all of the elements and structural and functional relationships as claimed and further including the strap is wrapped around the center bar to attach the oval rings such that curved ends of the strap are located on an outwardly facing portion of the bars and the strap is positioned between two sections of a bed such that the first and the second oval rings are located completely outside the sections of the bed such that a force applied to one oval ring will be resisted by the other oval ring held in place by the two sections of the bed. 
	The prior art of record teaches combination rings 10-12 and 11-13 located between the sections 1 and 2 of the bed with straps through each of the holes created by the central bar through the ring and it would not be obvious to modify the rings to be located outside the sections and to have the strap wrapped around the center bar without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784